Citation Nr: 0335222	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-00 177A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to 
February 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which, after granting entitlement to 
service connection, assigned an initial 10 percent rating for 
PTSD, effective February 12, 2001.  The veteran testified at 
hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO in June 2003.  A transcript of that hearing 
is of record.

In the supplemental statement of the case issued in April 
2003, the RO advised the veteran that he had until August 23, 
2003, to perfect his appeal on the issues of entitlement to 
service connection for right ear hearing loss, residuals of a 
gunshot wound to the stomach area and hypertension, denied by 
the RO in a rating decision dated in August 2002.  To the 
Board's knowledge, the veteran did not file a substantive 
appeal as to any of those issues.  Nor have such issues been 
certified for appeal such that the veteran believes them to 
be in appellate status.  Accordingly, they are not within the 
Board's jurisdiction at this time and will be discussed no 
further herein.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 
VAOPGCPREC 9-99, 64 Fed. Reg. 52,376 (1999).

An application for unemployability benefits, signed by the 
veteran in June 2003, is associated with the record.  That 
issue is not before the Board for appellate review and is 
referred to the RO for appropriate action.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the issues on appeal.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

A review of the record indicates that the RO has not provided 
the veteran with sufficient notification of the redefined 
obligations of the VA as contained in the VCAA.  In this 
regard, the RO must ensure that the veteran has been notified 
of what information or evidence was needed from him and what 
the VA has done and will do to assist him in substantiating 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond.  See 
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010, (Fed 
Cir., Sep. 22, 2003).  

The veteran contends that his PTSD is worse than currently 
evaluated.  He was last afforded a VA examination in July 
2001.  Significantly, at the time of his June 2003 hearing 
the veteran testified that he experiences more severe and 
more frequent PTSD symptoms.  The Board thus finds that a 
current VA examination is indicated to obtain a more accurate 
assessment as to the nature and severity of the veteran's 
service-connected PTSD.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 
38 U.S.C.A. § 5130(a) (West 2002), as 
well as §§ 5102, 5103, and 5103A (West 
2002).  In doing so, the letter should 
explain what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  The letter 
should also inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the veteran 
and which part, if any, the RO will 
attempt to obtain on behalf of the 
veteran.  The veteran should be informed 
that any evidence and information 
submitted in response to the letter must 
be received within one year of the date 
of the RO's letter and that he should 
inform the RO if he desires to waive the 
one-year period for response.

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for PTSD.  In 
particular, the veteran is requested to 
provide the appropriate identification 
information and release such that VA can 
obtain any records of treatment or 
evaluation for PTSD from his private 
physician, Dr. Walter Norton.  The RO 
should take appropriate steps to obtain 
any pertinent evidence identified but 
that are not provided by the veteran or 
already in the claims file.  In any 
event, the RO should associate with the 
claims file any additional records 
pertaining to VA treatment or evaluation 
for PTSD during the 2001 year, or, since 
in or around March 2003.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.  Responses to the 
above, negative or positive, should be 
associated with the claims file.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The claims folder, including all 
information received pursuant to the 
above requests, must be made available 
for review in connection with the 
examination.  All indicated tests and 
studies must be performed.  The examiner 
should identify the nature, frequency and 
severity of all current manifestations of 
service-connected PTSD.   To the extent 
possible, the manifestations of the 
veteran's PTSD must be distinguished from 
those of any other psychiatric disorder 
found to be present.  In addition, the 
examiner should provide a global 
assessment of functioning score with an 
explanation of the significance of the 
score assigned.  The examiner is 
requested to provide an opinion 
concerning the overall degree of social 
and industrial impairment resulting from 
the veteran's service-connected PTSD, to 
include whether such render the veteran 
unemployable.  The rationale for all 
opinions expressed must be provided.

4.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
rating issue on appeal.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be furnished 
to the veteran and his representative, 
which includes a recitation of all 
potentially relevant laws and 
regulations.  The veteran and his 
representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  The 
purposes of this remand are to further develop the record and 
to accord the veteran due process of law.  By this action, 
the Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted in this case.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


